Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of “wood” is not clear.  The claim recites “wood based material being wood”.  This is not clear since it appears that “wood” is naturally a “wood based material”.  Claims dependent on 18 and 28 are rejected for depending therefrom.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 18, 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2014/0335273 to Haller in view of U.S. Patent Publication No. 2014/0199531 to Pervan et al.
Regarding claim 18, Haller discloses a covering panel configured as a floor covering, wall covering or ceiling covering, said covering panel comprising at least one substrate (3) comprising a wood-based material [0019], at least one surface layer (2), said surface layer comprising a print pattern 2 (print film) and a wear layer (1) wherein said print pattern is directly applied to said substrate.  Regarding application of the pattern to the substrate, Haller discloses an embodiment using intaglio printing ([0025], reverse print 4 shown in fig. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use such a means as it is well known and is an embodiment disclosed by Haller.  However Haller does not disclose natural wood with water based ink in the nerve structure (grain) of the wood.  Pervan discloses floor panels made of natural wood (solid wood [0004] and [0023]) with water based ink for highlighting the wood nerve (grain) structure ([0023], [0059]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Haller by adding the water based ink to highlight solid wood grain and to use solid wood, since these have been known in the art as disclosed by Pervan.  This would make an aesthetic flooring product.  Also, it should be noted that the term “solid wood” is used for natural wood and not as a processed wood product.  This is commonly known in the art.

Regarding claim 28, Haller discloses the method of producing covering panels by providing the limitations as found in the rejection of claim 18.

Claims 26, 27, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2014/0335273 to Haller in view of U.S. Patent Publication No. 2014/0199531 to Pervan et al further in view U.S. Patent No. 8,925,275 to Meersseman et al
Regarding claims 26 and 35, Haller does not disclose a bevel or locking system with print pattern.  Meersseman discloses a covering panel with a bevel (32) or a locking system, whereby said print pattern (see bevel and layers, fig. 11 Meersseman) extended onto said bevel and locking system. It would have been obvious to have the locking system to extend the covering panel to be used over floors walls or ceilings.
Regarding claim 27, Meersseman discloses an embossing pattern 19, 20, preferably in register with said print pattern 15. It would have been obvious to not only provide a means to extend the covering panel and hence design over a wider are but to create a three dimensional pattern enhancing the decorative appearance of the covering.
Regarding claim 38, the patterns are inherently in register with each other as part of the final product.

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2014/0335273 to Haller in view of U.S. Patent Publication No. 2014/0199531 to Pervan et al further in view of U.S. Patent No. 5,728,332 to Frisch.
Regarding claim 24, Haller does not disclose a non uniform colorant in the wear layer.  Frisch discloses a colorant (3) which is non-uniformly distributed throughout said wear layer. It would have been obvious to apply the non-uniform color to create an alternative design as a mere design choice for aesthetic purposes.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2014/0335273 to Haller in view of U.S. Patent Publication No. 2014/0199531 to Pervan et al further in view of U.S. Patent No. 6,333,076 to Sigel et al.
	Regarding claim 25, Haller does not disclose the wear layer comprising an acrylated urethane-based UV-curable layer as disclosed by Sigel.  It would have been obvious to one ion the art to use such material since low intensity radiation does not cause distortion of the PVC film by shrinkage processes commonly observed when PVC film is exposed to heat above its distortion.	
	
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2014/0335273 to Haller in view of U.S. Patent Publication No. 2014/0199531 to Pervan et al further in view of U.S. Patent Publication No. US 2009/0181180 to Poullus.

Response to Arguments
Applicant's arguments filed 1/19/22 have been fully considered but they are moot under new grounds of rejections necessitated by the applicant’s amendment.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633